Exhibit 99.2 INTERIM MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE PERIOD ENDED MARCH 31, 2013 1 Management’s Discussion and Analysis (MD&A) (May 1, 2013) General This interim MD&A should be read in conjunction with the unaudited interim condensed Consolidated Financial Statements of Talisman Energy Inc. (‘Talisman’ or ‘the Company’) as at and for the three month periods ended March 31, 2013 and 2012, and the 2012 MD&A and audited annual Consolidated Financial Statements of the Company.The Company’s interim condensed Consolidated Financial Statements have been prepared in accordance with International Accounting Standard (IAS) 34, Interim Financial Reporting within International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). All comparisons are between the three month periods ended March 31, 2013 and 2012, unless otherwise stated.All amounts presented are in US$ million, unless otherwise stated.Abbreviations used in this MD&A are listed on the page headed ‘Abbreviations’.Additional information relating to the Company, including its Annual Information Form, can be found on SEDAR at www.sedar.com. Adoption of New Accounting Standards As at and for the year ended December 31, 2012, the Company proportionately consolidated its interests in Talisman Sinopec Energy UK Limited (TSEUK) and Equión Energía Limited (Equión).Effective January 1, 2013, the Company adopted IFRS 11 Joint Arrangements which requires the Company to account for its investments in TSEUK and Equión using the equity method of accounting and was applied retrospectively.Accordingly, all prior year numbers relating to the Company’s investment in Equión have been restated to reflect this change.As the TSEUK joint venture was formed on December 17, 2012, in conjunction with Talisman’s sale of a 49% equity interest in Talisman Energy (UK) Limited (TEUK), the change did not impact the Condensed Consolidated Statement of Income for the three month period ended March 31, 2012, but the Consolidated Balance Sheet as at December 31, 2012 has been restated to reflect this change. As a result of adopting IFRS 11 and the formation of the TSEUK joint venture in December 2012, amounts reported for the three month period ended March 31, 2013 and 2012 are not comparable with respect to the Company’s UK operations. The three month period ended March 31, 2012 reflects Talisman’s 100% ownership of TEUK and the results are included on a consolidated basis. For the three month period ended March 31, 2013, Talisman’s 51% interest in TSEUK is reflected in a single line item entitled “Income (loss) from joint ventures and associates, after tax.” FIRST QUARTER 2 · Production was 372,000 boe/d, relatively flat versus the fourth quarter, afteradjusting for the sale of a 49% equity interest in Talisman’s UK North Sea business in December 2012. · The Company recorded a net loss of $213 million in the quarter, compared to net income of $376 million in the previous quarter. This was due to significant gainsrecorded in the previousquarteron the sale of a 49% equity interest in its UK North Sea business, and the revaluation of Talisman’s interest in the Ocensa pipeline. · In Colombia, the Company completed the Akacias-18 well, the first of a seven-well two-rig appraisalprogram in the heavy oil Block CPO-9. The Company plans to bring in a third rig later this year to drill an exploration well. · The Kurdamir-3 appraisal well is currently drillingin Kurdistan. The 3D seismic acquisition program over the Topkhana and Kurdamir blocks is proceeding. 2 FINANCIAL AND OPERATING HIGHLIGHTS Three months ended March 31 Financial Net income (loss) ($ millions) US$ per common share - Basic - Diluted1 Production2 (Daily Average - Gross) Oil and liquids (mbbls/d) Natural gas (mmcf/d) Total mboe/d (6mcf 1boe) 1. Diluted net income (loss) per share computed under IFRS includes an adjustment to the numerator for the change in the fair value of stock options and after-tax cumulative preferred share dividends. 2. Includes the Company’s proportionate interest in production from joint ventures. During the first quarter of 2013, the Company had a net loss of $213 million compared to net income of $291 million in the same quarter in 2012 as a result of lower production, significant disposition gains recorded in 2012, and higher income taxes, partially offset by lower impairments, operating costs and DD&A expense. Lower production volumes were primarily driven by the sale of 49% of Talisman’s UK North Sea business in 2012, dispositions in western Canada in 2012, and natural declines in North America, the North Sea and Southeast Asia. These were partially offset by increased liquids production from Eagle Ford and production from the new Kinabalu PSC in Malaysia, in whichTalisman acquired a 60% working interest effective December 26, 2012. 3 DAILY AVERAGE PRODUCTION Three months ended March 31 Gross before royalties Net of royalties Oil and liquids from Consolidated Subsidiaries (mbbls/d) North America 29 28 23 22 Southeast Asia 41 45 20 27 North Sea1 17 89 17 88 Other2 12 14 5 6 99 65 Oil and liquids from Joint Ventures (mbbls/d) TSEUK 20 - 20 - Equión 10 11 8 9 30 11 28 9 Total oil and liquids from Consolidated Subsidiaries and Joint 93 Ventures (mbbls/d) Natural gas from Consolidated Subsidiaries (mmcf/d) North America Southeast Asia North Sea1 14 43 14 43 Other2 - Natural gas from Joint Ventures (mmcf/d) TSEUK 2 - 2 - Equión 39 37 32 30 41 37 34 30 Total natural gas from Consolidated Subsidiaries and Joint Ventures (mmcf/d) Total Daily Production from Consolidated Subsidiaries (mboe/d) North America Southeast Asia 78 89 North Sea1 19 96 19 95 Other2 12 14 5 6 Total Daily Production from Joint Ventures (mboe/d) TSEUK 21 - 21 - Equión 16 18 13 14 37 18 34 14 Total daily production from Consolidated Subsidiaries and Joint Ventures (mboe/d) Less production from assets sold (mboe/d) North America - 7 - 6 North Sea - 31 - 30 - 38 - 36 Total production from ongoing operations (mboe/d) 1. Production in 2012 from the North Sea included production from the Company’s operations in the UK and Norway. Effective, January 1, 2013, production from the North Sea only relates to production from Norway. 2. 2012 Production from Equión was restated to reflect the change to equity accounting on adoption of IFRS 11. 4 Production represents gross production before royalties, unless noted otherwise. Production identified as net is production after deducting royalties. Total production from consolidated subsidiaries and joint ventures decreased 19% over the previous year due principally to the sale of 49% of Talisman’s UK North Sea business, dispositions in western Canada, and natural declines in North America, the North Sea and Southeast Asia. These were partially offset by production from the new Kinabalu PSC in whichTalisman acquired a 60% working interesteffective in December 26, 2012, and production increases in Eagle Ford. Production from ongoing operations decreased by 12%. In North America, total production decreased by 12%, and production from ongoing operations decreased by 8% over the same period in 2012. Oil and liquids production from ongoing operations increased by 16%, due to a 71% increase in the Eagle Ford, partially offset by natural declines of conventional assets. Natural gas production from ongoing operations decreased 12% due to reduced capital spending in the Marcellus and natural declines of conventional assets. In Southeast Asia, production decreased by 5% over the same period in 2012.Oil and liquids production decreased by 9%, due principally to natural decline from Kitan, partially offset by production from Kinabalu. Natural gas production decreased by 3% principally due to short term fluctuations in demand at Corridor. In the North Sea, including the TSEUK joint venture, total production decreased by 58% due principally to the sale of 49% of Talisman’s UK North Sea business in 2012. Production from ongoing operations decreased by 38% compared to the same period in 2012 due principally to turnarounds and natural declines. In Norway, production declined by 42% from 33 mboe/d in 2012 to 19 mboe/d in 2013 due to natural declines in Varg and Brage, and pressure decline at Rev. In the TSEUK joint venture, production from ongoing operations decreased by 34% from 32 mboe/d in 2012 to 21 mboe/d in 2013, due to turnarounds and natural declines in various fields. In the rest of the world, including the Equión joint venture, production remained relatively stable compared to 2012. VOLUMES PRODUCED INTO (SOLD OUT OF) INVENTORY1,2 Three months ended March 31 Southeast Asia – bbls/d ) North Sea – bbls/d Other – bbls/d ) Total produced into inventory – bbls/d Total produced into inventory – mmbbls Inventory at March 31 – mmbbls 1. Gross before royalties. 2. Effective January 1, 2013, the North Sea volumes only include Norway. 5 In the Company's international operations, produced oil is frequently stored in tanks until there is sufficient volume to be lifted.The Company recognizes revenue and the related expenses on crude oil production when liftings have occurred.Volumes presented in the ‘Daily Average Production’ table represent production volumes in the period, which include oil volumes produced into inventory and exclude volumes sold out of inventory. During the three month period ending March 31, 2013, volumes in inventory increased from 2.2 mmbls to 2.6 mmbls due principally to no liftings in Kinabalu, and increased inventories in the North Sea, which were partially offset by reduced inventories in Algeria. In Malaysia, Kinabalu produced 4 mboe/d in the quarter, and the first lifting is expected in the second quarter of 2013. COMPANY NETBACKS1,2 Three months ended March 31 Gross before royalties Net of royalties Oil and liquids ($/bbl) Sales price 97.72 Royalties 36.01 - - Transportation Operating costs Natural gas ($/mcf) Sales price Royalties - - Transportation Operating costs Total $/boe (6mcf1boe) Sales price Royalties - - Transportation Operating costs 1. Netbacks do not include pipeline operations. 2. 2012 restated to reflect the change to equity accounting for Equión. Amounts shown for 2013 only represent netbacks from consolidated subsidiaries and exclude netbacks from equity accounted entities. During the first quarter, the Company’s average gross netback was $23.63/boe, 34% lower than 2012 due principally to lower realized prices and higher royalties, partially offset by lower operating costs. Talisman’s realized net price of $54.01/boe was 16% lower than the same period in 2012 due to lower global oil and liquids prices, partially offset by higher global natural gas prices. The Company’s realized net sale price does not include the impact of the financial commodity price derivatives discussed in the ‘Risk Management’ section of this MD&A. 6 The corporate royalty rate was 31%, up from 21% in 2012, as the low royalty rate from the UK was included in the first quarter of 2012, and was excluded from the first quarter of 2013 due to the application of equity accounting to the TSEUK joint venture. COMMODITY PRICES AND EXCHANGE RATES1 Three months ended March 31 Oil and liquids ($/bbl) North America Southeast Asia North Sea Other 2 Natural gas ($/mcf) North America Southeast Asia North Sea Other 2 - - Company $/boe (6mcf1boe) Benchmark prices and foreign exchange rates WTI(US$/bbl) Dated Brent(US$/bbl) Tapis(US$/bbl) NYMEX(US$/mmbtu) AECO(C$/gj) C$/US$ exchange rate UK£/US$ exchange rate 1. 2013 represents the prices from consolidated subsidiaries and excludes prices from equity investees. 2. 2012 restated to reflect the change to equity accounting for Equión. Realized oil and liquids prices decreased by 15%, which is consistent with a decrease in global oil and liquids prices. In North America, realized oil and liquids prices decreased due to a growing differential between the West Texas Intermediate (WTI) price and Western Canada Select (WCS) price, compared to the same quarter in 2012. Realized natural gas prices increased by 33% in North America, consistent with increases in NYMEX and AECO prices. In Southeast Asia, the realized natural gas price increased by 4% due principally to increased prices in Corridor. The majority of Talisman’s Corridor natural gas production in Indonesia is currently sold under long-term sales agreements with PT Chevron Pacific Indonesia, Gas Supply Pte. Ltd. and PT Perusahaan Gas Negara (Persero), Tbk (PGN).On January 16, 2013, an agreement was reached with PGN to increase the contract price for the sale of Corridor gas under the PGN West Java Sales Agreement. Under the amended agreement, the gas price will increase in stages effective September 2012. The impact of this amendment on production volumes for September 1, 2012 to December 31, 2012 resulted in an increase to revenue before royalty and tax of $37 million recorded in the first quarter of 2013. The impact of the amendment on production for January 1, 2013 to March 31, 2013 was an increase to revenue before royalty and tax of $26 million. 7 During the first quarter of 2013, Corridor gas prices averaged $11.96/mcf, where 55% of sales are referenced to Duri crude and High Sulphur Fuel Oil on an energy equivalent basis. EXPENSES Unit Operating Expenses1 Three months ended March 31 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other 2 1. 2013 represents unit operating expenses from consolidated subsidiaries, excluding unit operating expenses from equity investees. 2. 2012 restated to reflect the change to equity accounting for Equión. Total Operating Expenses1 Three months ended March 31 ($ millions) North America Southeast Asia 98 North Sea2 71 Other3 8 5 1. 2013 represents operating expenses from consolidated subsidiaries, excluding operating expenses from equity investees. 2. 2012 includes operating expenses of $230 million from the UK. 2013 does not include operating expenses for the UK. 3. 2012 restated to reflect the change to equity accounting for Equión. Total operating expenses decreased by $235 million as the operating expenses from Talisman’s UK business were included in 2012 as the TSEUK joint venture was formed on December 17, 2012. Operating expenses also decreased as a result of dispositions in western Canada in 2012, and a retrospective charge of the Pennsylvania impact fee in 2012. These were partially offset by increased operating expenses in Eagle Ford. In North America, total operating expenses decreased due to asset dispositions in western Canada, and a retrospective charge of the Pennsylvania impact fee made in the same period last year, partially offset by increased operational activity in Eagle Ford.Underlying unit costs in North America increased by 19% due to reduced production volumes. In Southeast Asia, total and unit operating expenses increased due to higher costs in Indonesia and Vietnam, and reduced production volumes. In the North Sea, total operating expenses in 2012 included the UK and Norway operations. Total operating expenses in 2013 only includes costs from Norway due to the application of equity accounting of the TSEUK joint venture. In Norway, operating expenses were down from $82 million in 2012 to $71 million as a result of reduced maintenance costs. 8 In the rest of the world, total operating expenses increased due to higher lifting costs in Algeria, compared to the same period last year. Unit operating costs for the Company decreased by 17% to $11.50/boe due to the reasons noted above. Unit Depreciation, Depletion and Amortization (DD&A) Expense1 Three months ended March 31 Gross before royalties Net of royalties ($/boe) North America Southeast Asia North Sea Other2 1. 2013 represents unit DD&A from consolidated subsidiaries, excluding unit DD&A from equity investees. 2. 2012 restated to reflect the change to equity accounting for Equión. Total DD&A Expense1 Three months ended March 31 ($ millions) North America Southeast Asia 83 North Sea2 46 Other3 11 9 1. 2013 represents DD&A expenses from consolidated subsidiaries, excluding DD&A expense from equity investees. 2.
